Citation Nr: 0105188	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  The propriety of the initial 50 percent evaluation 
assigned for the service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for claimed coronary 
artery disease, postoperative, with unstable angina, status 
post myocardial infarction with hypertension.  

3.  Entitlement to service connection for claimed 
gastroesophageal reflux.  

4.  Entitlement to service connection for claimed disability 
manifested by migratory joint pain.  

5.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

6.  Entitlement to service connection for claimed partial 
loss of sense of smell.  

7.  Entitlement to service connection for claimed partial 
loss of sense of taste.  

8.  Entitlement to service connection for claimed chronic 
fatigue syndrome.  

9.  Entitlement to service connection for a claimed sinus 
condition.  

10.  Entitlement to service connection for claimed mild 
chronic obstructive pulmonary disease.  

11.  Entitlement to service connection for a hand condition, 
claimed as the residual of chemical burns.  

12.  Entitlement to service connection for claimed 
cellulitis.  

13.  Entitlement to service connection for claimed headaches.  

14.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1964 to December 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the RO.  



REMAND

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

With respect to the veteran's claim of service connection for 
bilateral hearing loss, the Board notes that on most recent 
VA examination in May 1999, the examiner noted that the 
veteran demonstrated findings of a mild high frequency 
sensorineural hearing loss, bilaterally, secondary to noise 
trauma with history consistent with military acoustic trauma; 
however, the examination report did not include an 
interpretation of the results of the audiogram in pure tone 
air conduction thresholds, in decibels.  Consequently, given 
the veteran's assertions of inservice noise exposure and the 
recent examination findings of a noise-induced hearing 
impairment, the Board finds that another VA examination 
should be performed to address the likely etiology of the 
claimed disability.  Furthermore, all pertinent treatment 
records should be obtained in this regard.  

With regard to the veteran's claim of entitlement to an 
initial rating in excess of 50 percent for the service-
connected PTSD, the Board finds that a contemporaneous 
examination of the veteran to determine the current severity 
of his PTSD, to include an assessment of the degree of social 
and industrial inadaptability caused by the service-connected 
PTSD, would also materially assist in the adjudication of the 
veteran's claim.  

The Board notes that the Court has recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time-a practice known as "staged" 
rating.  The RO, following completion of the necessary 
development, should consider whether "staged" rating is 
warranted here.  

Furthermore, it appears from the evidence of record that the 
veteran is receiving disability benefits from the Social 
Security Administration.  A copy of the decision awarding 
benefits and the medical evidence on which such decision was 
based are not of record.  

Therefore, for these reasons, further review by the RO prior 
to appellate handling of this matter is required.  The 
veteran in this regard should be instructed to submit any 
competent evidence to support his claims.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD since October 
1998 and the claimed heart condition, 
gastroesophageal reflux, migratory joint 
pain, bilateral hearing loss, partial 
loss of the senses of smell and taste, 
chronic fatigue syndrome, sinus 
condition, mild chronic obstructive 
pulmonary disease, hand condition, 
cellulitis and headaches at any time 
since service.  The veteran in this 
regard must be instructed to submit all 
competent evidence that tends to support 
his assertion that he suffers from the 
claimed disabilities due to disease or 
injury which was incurred in or 
aggravated by service, to include, where 
contended, as secondary to the service-
connected PTSD.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should take appropriate steps 
in order to obtain a copy of any decision 
granting the veteran Social Security 
Administration disability benefits, as 
well as the medical evidence on which 
such decision is based.  

3.  The veteran should be afforded a VA 
ear and hearing examination to determine 
the nature and likely etiology of the 
claimed bilateral hearing loss.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Complete audiometric 
testing should be done in this regard, to 
include identification of pure tone air 
conduction thresholds, in decibels, and 
speech recognition scores.  The examiner 
should elicit from the veteran and record 
a clinical history referable to the 
bilateral hearing loss.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to the medical 
probability that the veteran has current 
bilateral hearing disability due to 
exposure to acoustic trauma or other 
disease or injury in service, as claimed 
by the veteran.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  All indicated testing should be 
conducted and the claims folder must be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings.  In addition, it is requested 
that the examiner offer an opinion as to 
the degree of social and industrial 
inadaptability caused by the service-
connected PTSD.  A complete rationale for 
all opinions expressed must be provided.  

5.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  Due 
consideration should be given to all 
pertinent laws and regulations, including 
the Court's holding in Fenderson.  The RO 
in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


